DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
 	Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 01/26/2022 is acknowledged.
 	Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/26/2022.


Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-2 are rejected under 35 U.S.C. 102 a1 as being anticipated by Hornbeck et al. (US 2014/0318382).
 	Regarding claim 1, Hornbeck et al. discloses “a method for controlling a toaster having a first heating element adapted to heat food arranged in a first heating abstract, i.e., a commercial toaster apparatus. Fig.1, 22 pointed at the housing that forms a heating compartment and fig.2, 24 shows a heating element adapted in a first heating compartment), the method comprising: “executing a main heating program” (para.0033, all, in particular at lines 4-6, i.e., by keeping the quartz heaters at a “stand by”, the heaters are not permitted to go through the thermal shock of heating and completely cooling and then re-heating again) comprising “a succession of activations of the first heating element separated by respective deactivations of the first heating element, wherein the activations of the heating element are carried out by providing power thereto and the deactivations of the heating element are carried out by disconnecting power therefrom” (para.0033, all, i.e., by keeping the quartz heaters at a “stand by”, the heaters are not permitted to go through the thermal shock of heating and completely cooling and then re-heating again … present toasters with quartz heating element maintain body cavity temperature by turning the heating elements “on” and “off”. This method maintaining a desired toaster cavity temperature. In other words, the heaters in turn on, off, and so on. Please noted that the method step as described by para.0033 is computer controlled (i.e., digital controller)).
 	Regarding claim 2, Hornbeck et al. discloses “selectively executing a plurality of heating programs, said plurality of heating programs comprising said main heating program” (paragraph 0032, all, i.e., heater is shown in start mode ... in the “start” mode, the maximum power is applied to the heaters to provide a quick start. Paragraph 0033, i.e., "stand-by", the heaters are not permitted to go through the thermal shock of heating and completely cooling and then re-heating again. It is noted the heating programs refers to the “start” mode and “stand-by" mode. Hornbeck et al., fig.7, 80, 82, 84, 86, 88, 90, 92 and 94. Paragraph 0042-0043, i.e., button. Please noted that the control unit (i.e., digital controller) configured to selectively execute the heating program based on user selection).
 



Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 3-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hornbeck et al. (US 2014/0318382) in view of Schandel et al. (US 2013/0236614) and Thomas (EP 2017536).
 	Regarding claim 3, Hornbeck et al. discloses “each one of which said first heating element” (24 and 26).
 	Hornbeck is silent regarding said plurality of heating programs comprise:
a first group of heating programs, in each one of which said at least one heating element is activated with substantial continuity for an entire duration of the respective one of the first group of heating programs; and a second group of heating programs, each one of which includes performing a plurality of activations, separated by respective deactivations, of the first heating element during the execution of the one of the second 
 	Schandel et al. teaches “said plurality of heating programs comprise: a first group of heating programs, in said first heating element is activated with substantial continuity for an entire duration of the respective one of the first group of heating programs’ (fig.10, steps 1014, 1016; steps 1020, 1022 show heating programs for activate heating element with substantial continuity). The advantage of having said plurality of heating programs comprise: a first group of heating programs, in each one of which said at least one heating element is activated with substantial continuity for an entire duration of the respective one of the first group of heating programs is to provide desired heating power for cooking food based on user preference. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Hornbeck et al. with Schandel et al., by adding Schandel et al.’s heating program to Hornbeck's control unit, to provide additional heating control so as to allow user to provide desired heating power for cooking food based on user preference.
 	Thomas teaches “a second group of heating programs, each one of which includes performing a plurality of activations, separated by respective deactivations, of the first heating element during the execution of the one of the second group of programs, said main heating program being one of the second group of heating programs” (paragraphs 0053-0067 shows the example of heating elements turning on and off and Claim 10, i.e., at least one control unit in order to control the heating elements and Claim 19-23, i.e., control duty cycle). The advantage of having a second group of heating programs, each one of which includes performing a plurality of activations, separated by 
	Regarding claim 4, Hornbeck et al. discloses “receiving a selection of one heating program among said plurality of heating programs and executing the selected heating program” (Hornbeck et al., fig.7, 80, 82, 84, 86, 88, 90, 92 and 94 are selections for user to select and the controller is configured to follow the particular selection/program in order to execute the selected heating program. See para.0042-0043 for details).
 	Regarding claim 5, Hornbeck et al. discloses “switching said toaster between a first operating condition, wherein it executes programs of said first group, and a second operating condition, wherein it executes programs of said second group” (Hornbeck et al., para.0042-0043, i.e., toasting button 82, darker toast 84 are example of a first mode and standby mode 86, E-SAVE button is example of the second mode. Thomas reference teaches other type of the second mode).
 	Regarding claim 6, Hornbeck et al. discloses “witching said toaster between the first operating condition and the second operating condition is in response to a user input received from a button included on the toaster and configured for switching said toaster from the first operating condition to the second operating condition” (Hornbeck et al., para.0042-0043, i.e., toasting button 82, darker toast 84 are example of a first mode and standby mode 86, E-SAVE button is example of the second mode. Examiner can first select the first mode and then use the E-SAVE button thereafter for switching the first mode to a second mode).
 	Regarding claim 9, Hornbeck et al. discloses “defaulting to the first operating condition” (Hornbeck et al., the user can manually select one of toasting button 82 or darker toast 84 to set the first operating condition).
 	Regarding claim 10, Hornbeck et al. discloses “indicating the selected one of the operating conditions to a user” (para.0042, i.e. for lighter toasting button 82 is selected  … if the user presses the light button 82, the power level will shift to 2.  Please noted that the device indicates the one of the selected operating conditions (i.e., power level to 2) to a user).


 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hornbeck et al. (US 2014/0318382) in view of Schandel et al. (US 2013/0236614) and Thomas (EP 2017536) as applied in claims 3-6 and 9-10 above, and further in view of Blackson et al. (US 8,049,142).
 	Regarding claim 11, Hornbeck et al. discloses all the features of claim limitations as set forth above except for said user indicating the selected on of the operating conditions is carried out by controlling an interface on the toaster that comprises a plurality of indicating lights configured for indicating a selected one of the first and second operating conditions.
.


 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hornbeck et al. (US 2014/0318382) in view of Shei (US 2006/0185527) and Design Choice.
 	Regarding claim 12, Hornbeck et al. discloses “said main heating program comprises a plurality of activations of the first heating element” (paragraph 0042-0043).
 	Hornbeck et al. is silent regarding each one of the plurality of activations having a duration of 40 seconds to 50 seconds, each pair of consecutive activations being separated by one of the deactivations, the one of the deactivations having a duration of 10 seconds to 20 seconds.
 	Shei teaches “each one of the plurality of activations having a duration” (fig.8, item I and item E shows a plurality of activations having a duration) “having a duration of 10 minutes” (paragraph 0037), “each pair of consecutive activations being separated by fig.8, items N. It is noted that there are plurality of deactivations heating time between during the time frame D. See fig.8 for details) having a duration of 5 minutes (paragraph 0039), the one of the deactivations having a duration. The advantage of having each one of the plurality of activations having a duration of 40 seconds to 50 seconds, each pair of consecutive activations being separated by one of the deactivations, the one of the deactivations having a duration of 10 seconds to 20 seconds is to provide desired cooking duration based on user preference. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Hornbeck et al. with Shei, by modifying Hornbeck et al.’s cooking duration according to Shei's cooking duration, to provide desired cooking duration based on user preference.
 	The combination of Hornbeck et al. and Shei is silent regarding duration for each one of the plurality of activations having a duration of 40 seconds to 50 seconds, each pair of consecutive activations being separated by one of the deactivations, the one of the deactivations having a duration of 10 seconds to 20 seconds solves any stated problem or provides any unexpected results. The examiner notes that the duration for heating/cooking is to determine the degree of doneness based on user preference. As such, the examiner considers this limitation to be a design choice. Therefore, it would have been obvious as a matter of design choice to further modify the combination of Hornbeck et al. and Shei, showing each one of the plurality of activations having a duration of 40 seconds to 50 seconds, each pair of consecutive activations being separated by one of the deactivations, the one of the deactivations having a duration of 10 seconds to 20 seconds as proposed by the applicant, since the applicant has not 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JIMMY CHOU/Primary Examiner, Art Unit 3761